NUMBER 13-14-00690-CV

                          COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI – EDINBURG

             IN RE FARMERS INSURANCE EXCHANGE AND
                TEXAS FARMERS INSURANCE COMPANY


                   On Petition for Writ of Mandamus and
                       Motion for Temporary Relief


                       MEMORANDUM OPINION
    Before Chief Justice Valdez and Justices Garza and Benavides
                  Memorandum Opinion Per Curiam
      On December 3, 2014, relators, Farmers Insurance Exchange and Texas

Farmers Insurance Company, filed a petition for writ of mandamus contending that the

Honorable Angelica Hernandez, presiding judge of the 105th Judicial District Court of

Nueces County, Texas, abused her discretion, leaving relators without an adequate

appellate remedy, by setting trial for December 15, 2014 in trial court cause number

2013-DCV-2208-D. Relators have also filed a motion for temporary relief in which they
ask this Court to stay the trial until such time as we fully consider a related petition for

writ of mandamus in appellate cause number 13-14-00330-CV.

       Having reviewed relators’ motion for temporary relief and petition for writ of

mandamus, we find that relators have not established their entitlement to the relief

sought.   Accordingly, relators’ motion for temporary relief and petition for writ of

mandamus are hereby DENIED. See TEX. R. APP. P. 52.8(a), (d).


                                                 PER CURIAM

Delivered and filed the
3rd day of December, 2014.




                                             2